Title: To James Madison from Edmund Pendleton, 8 February 1792
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virginia Feby. 8th. 1792.
Your obliging favr. of the 21st. past has just made it’s way hither through the Frost, and with it’s inclosures, was a high treat in my present houseburnt state.
I think anticipating the taking another Census, & shortning the Operation of any fractional inconvenience arising from the former, a happy expedient, & more constitutional than any Arrangement of those fractions, which it seems to me Congress had no power to meddle with, further than to change the ratio from 1 to 30. M, to 1 for a larger number, which would have attained more nearly, the great principle of proportionate representation, if such could have been hit on. Our Assembly have made short work of it, & directed us next week to send you Addl. members, even one more than at 1 for 30. M, if it was the time for any election, considering Kentucky as already Seperated: I understand some Elections will be made, tho’ I hope the Candidates mean only to trie each other’s foot, in the Jocky phraze, & will not go to Philadelphia to meet the mortification of being sent back. I am sorry our Assembly took this unthinking step, however—it was in a hurry, & I suppose they had been informed, that the Election of supplimentary members to the present Congress had been Agitated in Congress, but not that it was rejected; however a little reflection might have evinced the Step to be unwarrantable.
I thank you for your purpose of sending me the Minister’s Report on Manufactures, which I had been taught by a paper signed “Caius,” to suspect was another link in the Chain of funded debt, Assumption, Bank &c to raise & Establish a monied Interest for the Support of Government, regardless of the great Aggricultural Interest of the States: The Specimens furnished in the papers are not calculated to remove the impression—every sentiment appears to me as Heterodoxical in Commercial Policy, as the ground itself is unwarrantable by the Constitution. His bounties, premiums & protecting laws, however Speciously displayed, are neither more or less than taking money from the Southern States (who cannot, nor is it their interest at present to enter into extensive Manufactures) & give it to the Eastern, for the purpose of enriching the latter by a monopoly of our trade. This is attempted to be grounded on the Maxim that the Interest of part of a society is to be sacrificed to the good of the whole; a perverse application, if we had associated for any such purpose, which is not the Case; we have not committed our Individu[a]l Interests to the fœdral Government in one consolidated Mass, well knowing they were too discordant for an Union—but the General Interest of the whole as concerned wth. foreign Nations—that is the General Welfare Congress may raise money to provide for, which words plainly refer to the Stipulated Powers of the Government. One half the states are in a situation to commence Manufactorers—the other half in a different State & find tillage their Interest. Their Wish is to barter their produce for implements of husbandry & necessaries; & to raise the price of the former & lessen that of the latter, Competitors at Market is their policy. The present System strikes directly at that Interest, by driving from Us all foreign Competition, & leaving us at the mercy of a few. Nor is this all the evil—they can’t Supply us—for I believe after all the puffs of Manufacture on paper, the whole from Pensylva. Eastward, would not furnish real necessaries to one of our large Counties—so that after we have paid them an enormous price for a partial Supply, we must give foreigners the like price for the residue. And this is a situation we are to purchase—the doctrine is heretical, I had almost said damnable. If Manufacture is their Interest, & it wants aid to cherish it, let their bounties, premiums &c come from their State Treasurys, to enable them to bring their Commodities to ours & other markets upon equal terms with their rivals: this is common policy, & is just, because those pay the purchase money who receive the benefit—we shall always give them the preference, and indeed are inclined voluntarily to give them some Advantage, but shall not submit to be driven into an Oppressive Monopoly. I am tired of the Subject & have fatigued you, so conclude wth. repeating that I am always & Affecty., Yours
Edmd Pendleton
 